           Case 3:18-cr-00533-RS Document 80 Filed 11/15/19 Page 1 of 2


     Philip Kent Cohen, Esq. (SBN159551)
 1   PHILIP KENT COHEN, APC
     100 Wilshire Boulevard, Suite 1300
 2   Santa Monica, California 90401-1142
     Telephone: (310) 451-9111
 3   Facsimile: (310) 451-9119
     pcohen@pcohenlaw.com
 4
     Attorneys for Defendant Stephen Silverman
 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      )   CASE NO.: CR 18-533 RS
                                                    )
12                                                  )   DEFENDANT SILVERMAN’S
                    Plaintiff,                      )   NOTICE OF WITHDRAWAL OF
13                                                  )   REQUEST FOR INTERNATIONAL
     vs.                                            )   TRAVEL
14                                                  )
     STEPHEN SILVERMAN, ET AL.,                     )
15                                                  )
                    Defendants.                     )
16                                                  )
                                                    )
17                                                  )
                                                    )
18

19

20   Defendant Stephen Silverman, by and through his counsel, hereby withdraws his
21   previously filed Stipulation/Request Re: International Travel, submitted November 12,
22   2019.
23
     Dated: November 15, 2019           By:__________//pkc//__________________
24
                                        Philip Kent Cohen, Esq.
25                                      Attorney for Defendant Stephen Silverman
26
27

28
                                              -1-                        PRINTED ON RECYCLED PAPER
                                                               Withdrawal Re: International Travel
        Case 3:18-cr-00533-RS Document 80 Filed 11/15/19 Page 2 of 2



 1                        CERTIFICATE OF SERVICE - CM/ECF
 2          I, LESLIE MAYTORENA, declare:
 3          I am employed in the County of Los Angeles, State of California. I am over the
 4   age of 18 and not a party to this action. My business address is 100 Wilshire
 5   Boulevard, Suite 1300, Santa Monica, California 90401-1142, (310) 899-3300.
 6          On November 15, 2019, I served the document(s) described as DEFENDANT
 7   SILVERMAN’S NOTICE OF WITHDRAWAL OF REQUEST FOR
 8   INTERNATIONAL TRAVEL on the interested parties in this action by electronically
 9   filling the foregoing with the Clerk of the Court by using the CM/ECF system. I certify
10   that all participants in the case are registered CM/ECF users and that service will be
11   accomplished by the CM/ECF system.
12          Executed on November 15, 2019, at Santa Monica, California.
13

14

15                                                    LESLIE MAYTORENA
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                -2-                        PRINTED ON RECYCLED PAPER
                                                                 Withdrawal Re: International Travel
